Citation Nr: 1609398	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-40 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for left knee status-post anterior cruciate ligament reconstruction, medial and lateral meniscectomies with degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.

3.  Entitlement to an initial rating in excess of 10 percent for right knee instability.

4.  Entitlement to a rating in excess of 40 percent for lumbar spine degenerative disc disease.

5.  Entitlement to a rating in excess of 20 percent for cervical spine degenerative disc disease.

6.  Entitlement to a rating in excess of 30 percent for major depressive disorder.

7.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD), formerly evaluated as dyspepsia.

8.  Entitlement to special monthly compensation (SMC) based on the regular need for the aid and attendance of another person, or housebound status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1979 to January 1980, and from April 1981 to April 1983.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO, inter alia, denied claims for higher ratings for cervical spine degenerative disc disease, right knee degenerative joint disease and dyspepsia, as well as a claim for SMC, granted a 30 percent rating, each for left knee status-post anterior cruciate ligament reconstruction and major depressive disorder, each effective January 18, 2008; granted a 40 percentr rating for lumbar spine degenerative disc disease, also effective January 18, 2008; and granted service connection and assigned an initial 10 percent rating for right knee instability, effective July 31, 2008.

In December 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2009 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2009.

In October 2009, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  Such a hearing was scheduled for July 2014.  However, prior to the hearing, the Veteran's representative canceled the scheduled hearing.  See 38 C.F.R. § 20.704(e) (2015). 


FINDING OF FACT

In July 2014, prior to the promulgation of an appeallate decision, the Veteran, through his representative, withdrew his pending appeals for higher ratings for left knee status-post anterior cruciate ligament reconstruction, right knee degenerative joint disease, right knee instability, lumbar spine degenerative disc disease, cervical spine degenerative disc disease, major depressive disorder and GERD, as well as SMC.  


CONCLUSION OF LAW
 
The criteria for withdrawal of the appeals as to the claims for higher ratings for left knee status-post anterior cruciate ligament reconstruction, right knee degenerative joint disease, right knee instability, lumbar spine degenerative disc disease, cervical spine degenerative disc disease, major depressive disorder and GERD, as well as SMC, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).   An appeal withdrawn on record during a hearing is an exception to the requirement for a written withdrawal. See 38 C.F.R. § 20.204(b). 

In the present case, in an July 2014 statement, the Veteran withdrew his pending appeals higher ratings for left knee status-post anterior cruciate ligament reconstruction, right knee degenerative joint disease, right knee instability, lumbar spine degenerative disc disease, cervical spine degenerative disc disease, major depressive disorder and GERD, as well as SMC.  Hence, with respect to each such claim, there remain no allegations of error of fact or law for appellate consideration.   Accordingly, the Board does not have jurisdiction to review the appeals as to these matters, and they must be dismissed.


ORDER

The appeal as to the claim for a rating in excess of 60 percent for left knee status-post anterior cruciate ligament reconstruction, medial and lateral meniscectomies with degenerative joint disease, is dismissed.

The appeal as to the claim for a rating in excess of 10 percent for right knee degenerative joint disease is dismissed.

The appeal as to the claim for an initial rating in excess of 10 percent for right knee instability is dismissed.

The appeal as to the claim for a rating in excess of 40 percent for lumbar spine degenerative disc disease is dismissed.

The appeal as to the claim for a rating in excess of 20 percent for cervical spine degenerative disc disease is dismissed.

The appeal as to the claim for a rating in excess of 30 percent for major depressive disorder is dismissed.

The appeal as to the claim for a rating in excess of 10 percent for gastroesophageal reflux disease, formerly evaluated as dyspepsia is dismissed.

The appeal as to the claim for SMC based on the regular need for the aid and attendance of another person or housebound status is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


